Exhibit 10.1

VOTING AGREEMENT

VOTING AGREEMENT (“Agreement”), dated as of May 5, 2016, by and between Bar
Harbor Bankshares, a Maine corporation (“Buyer”), and the undersigned holder
(“Shareholder”) of common stock, $0.01 par value per share (“Common Stock”), of
Lake Sunapee Bank Group, a Delaware corporation (the “Company”).

WHEREAS, concurrently with the execution of this Agreement, Buyer and the
Company have entered into an Agreement and Plan of Merger (as such agreement may
be subsequently amended or modified, the “Merger Agreement”), providing for the
merger of the Company with and into Buyer (the “Merger”);

WHEREAS, the Shareholder beneficially owns (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) and has sole
voting power with respect to the number of shares of Common Stock, and holds
other rights to acquire the number of shares of Common Stock, indicated opposite
the Shareholder’s name on Schedule 1 attached hereto (as used herein, the term
“Shares” means all shares of Common Stock, whether such shares of Common Stock
are held by the Shareholder on the date of this Agreement or are subsequently
acquired prior to the Expiration Date (as defined in Section 2));

WHEREAS, it is a condition to the willingness of Buyer to enter into the Merger
Agreement that the Shareholder execute and deliver this Agreement; and

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Shareholder and Buyer agree as follows:

1. Agreement to Vote Shares. The Shareholder agrees that, prior to the
Expiration Date, at any meeting of the shareholders of the Company, or any
adjournment or postponement thereof, and in connection with any written consent
of the shareholders of the Company, with respect to the Merger Agreement or any
of the transactions contemplated thereby (including the Merger), the Shareholder
shall:

 

  (a) appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of calculating a quorum; and

 

  (b) vote (or cause to be voted), in person or by proxy, (i) in favor of the
approval and adoption of the Merger Agreement and the consummation of the Merger
or any of the transactions contemplated by the Merger Agreement and (ii) against
any other Acquisition Proposal and any other matter that could reasonably be
expected to materially impede, interfere with, delay, postpone or adversely
affect the consummation of the Merger or any of the transactions contemplated by
the Merger Agreement.

Any such vote shall be cast or consent shall be given in accordance with such
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote or consent.



--------------------------------------------------------------------------------

2. Expiration Date. As used in this Agreement, the term “Expiration Date” shall
mean the earliest to occur of (a) the Effective Time, (b) such date and time as
the Merger Agreement shall be terminated pursuant to Article VII thereof, or
(c) upon mutual written agreement of the parties hereto to terminate this
Agreement. Upon termination or expiration of this Agreement, no party shall have
any further obligations or liabilities under this Agreement; provided, however,
that such termination or expiration shall not relieve any party from liability
for any willful breach of this Agreement prior to the termination or expiration
hereof.

3. Agreement to Retain Shares. The Shareholder shall not, except as contemplated
by this Agreement or the Merger Agreement, directly or indirectly, (a) sell,
assign, transfer, or otherwise dispose of (including, without limitation, by the
creation of a Lien (as defined in Section 4(c)), any Shares, (b) enter into any
contract, option, commitment or other arrangement or understanding with respect
to the sale, transfer, assignment or other disposition of, any Shares,
(c) deposit any Shares in a voting trust or enter into a voting agreement or
similar agreement with respect to any Shares or grant any proxy or power of
attorney with respect thereto, or (d) take any action that would make any
representation or warranty of the Shareholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Shareholder from
performing the Shareholder’s obligations under this Agreement. Notwithstanding
the foregoing, the Shareholder may make (w) transfers of Shares by will or by
operation of law, subject to the transferee agreeing in writing to be bound by
the terms of, and perform the obligations of the Shareholder under, this
Agreement, (x) transfers of Shares in connection with estate and charitable
planning purposes, including transfers to relatives, trusts and charitable
organizations, subject to the transferee agreeing in writing to be bound by the
terms of, and perform the obligations of the Shareholder under, this Agreement,
(y) disposition of Shares to the Company solely to satisfy required withholding
tax obligations applicable upon the vesting of restricted shares of Common
Stock, and (z) as Buyer may otherwise agree in writing in its sole discretion.

4. Representations and Warranties of Shareholder. Except as disclosed on
Schedule 1 hereto, the Shareholder hereby represents and warrants to Buyer as
follows:

 

  (a) the Shareholder has the full power and authority to execute and deliver
this Agreement and to perform the Shareholder’s obligations hereunder;

 

  (b) this Agreement has been duly executed and delivered by the Shareholder and
(assuming this Agreement constitutes a valid and binding agreement of Buyer) is
a valid and legally binding agreement with respect to the Shareholder,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles);

 

  (c) the Shareholder beneficially owns the number of Shares indicated opposite
such Shareholder’s name on Schedule 1, free and clear of any liens, claims,
charges or other encumbrances or restrictions of any kind whatsoever (“Liens”),
and has sole, and otherwise unrestricted, voting and investment power with
respect to such Shares, and none of the Shares are subject to any voting trust
or other agreement, arrangement or restriction with respect to the voting of the
Shares, except as contemplated by this Agreement (the Shareholder agrees to
promptly notify Buyer in writing of the nature and amount of any Shares acquired
after the date hereof, and such Shares shall be subject to the foregoing
representations and warranties);

 

2



--------------------------------------------------------------------------------

  (d) the Shares listed on Schedule 1 constitute the Shareholder’s entire
interest in the outstanding shares of the Company’s Common Stock, and the
Shareholder is not the beneficial or record holder of, and does not exercise
voting power over, any other outstanding shares of capital stock of the Company;

 

  (e) the Shareholder understands that, at the Effective Time, each outstanding
Share listed on Schedule 1 (including any restricted shares of Common Stock the
vesting of which accelerates at or prior to the Effective Time) shall be
converted into, as provided in and subject to the limitations set forth in the
Merger Agreement, the right to receive 0.4970 shares of Buyer Common Stock, plus
cash for any fractional shares in accordance with Section 2.03 of the Merger
Agreement;

 

  (f) the execution and delivery of this Agreement by the Shareholder does not,
and the performance by the Shareholder of his obligations hereunder and the
consummation by the Shareholder of the transactions contemplated hereby will
not, violate or conflict with, or constitute a default under (with or without
notice or lapse of time or both), any agreement, instrument, contract or other
obligation or any order, arbitration award, judgment or decree to which the
Shareholder is a party or by which the Shareholder is bound, or any statute,
rule or regulation to which the Shareholder is subject or, in the event that the
Shareholder is a corporation, partnership, trust or other entity, any bylaw or
other organizational document of the Shareholder; and

 

  (g) the execution and delivery of this Agreement by the Shareholder does not,
and the performance of this Agreement by the Shareholder does not and will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority or other Person by the Shareholder
except for applicable requirements, if any, of the Exchange Act, and except
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications, would not prevent or delay the
performance by the Shareholder of his obligations under this Agreement in any
respect.

5. Irrevocable Proxy. Subject to the last sentence of this Section 5, by
execution of this Agreement, the Shareholder does hereby appoint Buyer with full
power of substitution to any Affiliate of Buyer, as the Shareholder’s true and
lawful attorney and irrevocable proxy, to the full extent of the Shareholder’s
rights with respect to the Shares, to vote, if the Shareholder is unable to
perform his obligations under this Agreement, each of such Shares that the
Shareholder shall be entitled to so vote with respect to the matters set forth
in Section 1 hereof at any meeting of the shareholders of the Company, and at
any adjournment or postponement thereof, and in connection with any action of
the shareholders of the Company taken by written consent. The Shareholder
intends this proxy to be irrevocable and coupled with an interest hereafter
until the Expiration Date and hereby revokes any proxy previously granted by the
Shareholder with respect to the Shares. Notwithstanding anything contained
herein to the contrary, this irrevocable proxy shall automatically terminate
upon the Expiration Date of this Agreement.

6. No Solicitation. From and after the date hereof until the Expiration Date,
the Shareholder, in his capacity as a shareholder of the Company, shall not, nor
shall such Shareholder authorize any advisor or representative of, such
Shareholder or any of his Affiliates, other than the Company in accordance with
the terms of the Merger Agreement, to (and, to the extent applicable to the
Shareholder, such Shareholder shall use reasonable best efforts to prevent any
of his advisors or representatives or Affiliates, other than the Company in
accordance with the terms of the Merger Agreement, to) (a) initiate, solicit,
induce or knowingly encourage, or take any action to facilitate the making of,
any inquiry, offer or proposal which constitutes, or could reasonably be
expected to lead to, an Acquisition Proposal, (b) participate in any

 

3



--------------------------------------------------------------------------------

discussions or negotiations regarding any Acquisition Proposal (other than the
Merger), or furnish, or otherwise afford access, to any person (other than
Buyer) any information or data with respect to the Company or any of its
Subsidiaries or otherwise relating to an Acquisition Proposal (other than the
Merger), (c) enter into any agreement, agreement in principle or letter of
intent with respect to an Acquisition Proposal (other than the Merger),
(d) solicit proxies or become a “participant” in a “solicitation” (as such terms
are defined in Regulation 14A under the Exchange Act) with respect to an
Acquisition Proposal (other than the Merger) or otherwise encourage or assist
any party in taking or planning any action that would compete with, restrain or
otherwise serve to interfere with or inhibit the timely consummation of the
Merger in accordance with the terms of the Merger Agreement, (e) initiate a
shareholders’ vote or action by consent of the Company’s shareholders with
respect to an Acquisition Proposal (other than the Merger), or (f) except by
reason of this Agreement, become a member of a “group” (as such term is used in
Section 13(d) of the Exchange Act) with respect to any voting securities of the
Company that takes any action in support of an Acquisition Proposal (other than
the Merger).

7. Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to specific relief hereunder,
including, without limitation, an injunction or injunctions to prevent and
enjoin breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in any state or federal court in any competent
jurisdiction, in addition to any other remedy to which they may be entitled at
law or in equity. Any requirements for the securing or posting of any bond with
respect to any such remedy are hereby waived.

8. No Waivers. No waivers of any breach of this Agreement extended by Buyer to
the Shareholder shall be construed as a waiver of any rights or remedies of
Buyer with respect to any other shareholder of the Company who has executed an
agreement substantially in the form of this Agreement with respect to Shares
beneficially owned by such shareholder or with respect to any subsequent breach
of the Shareholder or any other such shareholder of the Company. No waiver of
any provisions hereof by either party shall be deemed a waiver of any other
provisions hereof by any such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

9. Capacity as Shareholder. Notwithstanding anything herein to the contrary, the
covenants and agreements set forth herein shall not prevent the Shareholder
(a) from exercising his duties and obligations as a director of the Company or
otherwise taking any action, subject to the applicable provisions of the Merger
Agreement, while acting in such capacity as a director of the Company, or (b) if
the Shareholder is serving as a trustee or fiduciary of any ERISA plan or trust,
from exercising his duties and obligations as a trustee or fiduciary of such
ERISA plan or trust. The Shareholder is executing this Agreement solely in his
capacity as a shareholder of the Company.

10. Entire Agreement; Amendments. This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by each party hereto.

11. Further Assurances. From time to time and without additional consideration,
the Shareholder shall execute and deliver, or cause to be executed and
delivered, such additional transfers, assignments, endorsements, proxies,
consents and other instruments, and shall take such further actions, as Buyer
may reasonably request for the purpose of carrying out and furthering the intent
of this Agreement.

 

4



--------------------------------------------------------------------------------

12. Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same instrument.

14. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

15. Public Disclosure. The Shareholder shall not issue or cause the publication
of any press release or other public announcement (to the extent not previously
issued or made in accordance with the Merger Agreement) with respect to this
Agreement, the Merger Agreement or the transactions contemplated by the Merger
Agreement, including the Merger, without the prior consent of Buyer. The
Shareholder hereby permits Buyer to publish and disclose in any document and/or
schedule filed by Buyer with the Securities and Exchange Commission such
Shareholder’s identity and ownership of Shares and the nature of such
Shareholder’s commitments and obligations pursuant to this Agreement.

16. Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of the other party hereto; provided, however, that,
notwithstanding the foregoing, Buyer may assign its rights and obligations under
this Agreement to any Subsidiary wholly owned by it. All of the covenants and
agreements contained in this Agreement shall be binding upon, and inure to the
benefit of, the respective parties and their permitted successors, assigns,
heirs, executors, administrators and other legal representatives, as the case
may be.

17. Attorneys’ Fees. In the event that either party institutes litigation to
enforce or protect its rights under this Voting Agreement, the prevailing party
will be entitled to reasonable attorneys’ fees and other out-of-pocket costs and
expenses incurred by it in connection with the enforcement or protection of its
rights hereunder.

18. Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflicts of law provisions.

19. Waiver of Jury Trial. The parties hereto hereby waive any right to trial by
jury with respect to any action or proceeding related to or arising out of this
Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.

20. No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s Articles of Incorporation, as amended, the transactions contemplated
by the Merger Agreement, (b) the Merger Agreement is executed by all parties
thereto, and (c) this Agreement is executed by all parties hereto.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

BAR HARBOR BANKSHARES By:  

 

  Name:   Title: SHAREHOLDER:

 

Name:  

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

 

Shares

 

Type